Title: From John Adams to Benjamin Stoddert, 21 September 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy Sept 21st 1799

I have read over and over again your letter of the 13th. I regret extreamly another blunder, of the post office, by which it has been sent to the Southward, & returned to me only last night. You needed not to have apologized for its length. There is not a word in it to spare. You may not write me any more letters, which are to reach Quincy or Boston, after the 29th of Sept. I will be at Trenton by the 10th, 12th or at latest 15 of October; if no fatal accident prevents. Mrs. Adams, although she is determined to risk her life by one more journey to Philadelphia, will not come with me. She will come after me—so that I shall want no extraordinary accommodations I can & will put up with my private Secretary & two domesticks only at the first tavern or first private house I can find. I shall desire the attendence of the Attorney General & the American commissioners as soon as possible at Trenton after the 12 or 15 of Oct.
I have only one favor to beg & that is, that a certain election may be wholly laid out of this question & all others. I know the people of America so well & the light in which I stand in their eyes, that no alternative will ever be left to me, but to be a President of three votes or no president at all & the difference in my estimation is not worth three farthing.
With a strong attachment to you I am
